Citation Nr: 0708084	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for cervicogenic/muscle 
contraction headaches.

4.  Entitlement to service connection for facial numbness.

5.  Entitlement to service connection for tongue numbness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for a neck 
injury, a back injury, cervicogenic headaches, facial 
numbness, tongue numbness and peripheral neuropathy of the 
upper and lower extremities.  The veteran filed a timely 
October 2003 notice of disagreement to all denied claims.  
The RO issued a June 2004 statement of the case, and the 
veteran filed a July 2004 substantive appeal.  

In a May 2006 rating decision, the RO granted service 
connection for peripheral neuropathy of the upper and lower 
extremities.  As the veteran has not appealed any of the 
ratings or effective dates assigned for these disabilities, 
this represents a complete grant of the veteran's appeal in 
regard to these four claims.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir.1997).  Therefore, as listed above, there are 
five claims on appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's appeal has 
been obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The preponderance of the evidence is against the claim 
that the veteran has residuals of a neck injury linked to 
service.

3.  The preponderance of the evidence is against the claim 
that the veteran has residuals of a back injury linked to 
service.

4.  The preponderance of the evidence is against the claim 
that the veteran has cervicogenic/muscle contraction 
headaches linked to service.

5.  The preponderance of the evidence is against the claim 
that the veteran has facial numbness linked to service.

6.  The preponderance of the evidence is against the claim 
that the veteran has tongue numbness linked to service. 


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  Residuals of a back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.  Cervicogenic/muscle contraction headaches were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  Facial numbness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

5.  Tongue numbness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2002 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that was necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The Board notes that June 2002 VCAA 
notification letter informed the veteran to let the RO know 
about any treatment he had received through VA and instructed 
the veteran to submit release forms for any other private 
treatment records the veteran wanted the RO to attempt to 
obtain.  In addition, the veteran was informed that he could 
submit statements from individuals that had knowledge of his 
disabilities.  After review of the contents of the June 2002 
letter, the Board finds that VA has substantially complied 
with the requirement that the veteran be informed to provide 
any evidence in his possession that pertains to his claims.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The June 2002 VCAA notification letter was 
furnished to the veteran prior to the October 2002 RO 
decision that is the subject of this appeal.  

With respect to the Dingess requirements, the June 2002 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, and although the veteran was latter 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App.537, 541-42 (2006) 
(Mayfield III).  The Board finds, however, that such failure 
is harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
veteran's claims.  Thus, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005) 
(Mayfield I), rev'd on other grounds, Mayfield II, 444 F.3d 
1328 (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records, service medical records, and VA medical 
records, including VA examination reports regarding the 
veteran's claims for service connection for a neck injury, a 
back injury, cervicogenic/muscle contraction headaches, and 
facial and tongue numbness.  After review of the examination 
reports, the Board finds that they provide competent evidence 
regarding the veteran's claimed disabilities.  Thus, there is 
no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301.  Service connection may also be granted for 
a disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Neck Injury and Back Injury

The veteran contends that he injured his neck and back 
completing an obstacle course in basic training.  The veteran 
asserted that injury left him with neck and shoulder pain, 
preventing him from holding his head straight.  He testified 
that he did not seek treatment at the time of injury, because 
as a Marine, one was highly discouraged from seeking medical 
treatment during basic training.  The claims file includes a 
letter from a fellow solider who noted that he witnessed the 
veteran fall on his head and shoulder while on the obstacle 
course.

In the veteran's substantive appeal, he noted that the neck 
and back injuries were related to frostbite.  The veteran 
noted, that although not engaged in combat, he was exposed to 
extremely low temperatures while in Korea.  Based on this 
testimony, and lay statements from fellow soldiers confirming 
exposure, the Board acknowledges that the veteran was exposed 
to extremely cold temperatures.

The veteran has also asserted that the residuals of the back 
injury may be secondary to the neck injury or to a growth 
that he had on his back.  The veteran asserted that he sought 
treatment in service in December 1955 for the growth on his 
back.  The veteran noted that he was informed that he could 
have it removed, but would have to remain in service for a 
few more weeks, so declined to have it removed.  A fellow 
soldier submitted a statement noting that in service the 
veteran asked the soldier to look at his back and that the 
veteran's back had a lump and a red spot.  The veteran's wife 
also submitted a statement.  She noted that they met in June 
1956, and shortly thereafter the veteran told her about a 
growth that he had to have lanced from his back.  She noted 
that the growth would swell, burst and drain.  She noted that 
this occurred until the mid 1980s.

The veteran's service medical records indicate that the 
veteran sought treatment for various ailments, but do not 
contain any evidence that the veteran sought treatment for 
his neck or back or that he had received frostbite injuries.  
Therefore, although the Board acknowledges that the veteran 
was exposed to extremely cold temperatures, there is no 
medical evidence indicating that he incurred frostbite 
injuries.  The RO specifically sought evidence that the 
veteran had received treatment for a lump on his back, but no 
records were found.  The report of medical examination 
completed at the time of the veteran's discharge from 
service, in January 1956, does not note any abnormalities of 
the neck or back.

An October 1987 private treatment record indicates that the 
veteran sought treatment for back pain.  The clinician found 
that there was no evidence of lesions on his back.

In a January 2002 private treatment record, a chiropractor 
noted that the veteran had received treatment in his office 
from January 1975 to September 1985 for neck and back pain.  
He noted that the veteran's neck problems were related to his 
back problem.  A letter written by another chiropractor noted 
that he saw the veteran for treatment from 1961 to 1974, and 
again in 1984.

The veteran underwent a VA examinations in July 2005.  The 
certified physician's assistant noted review of the records 
did not show evidence of any injury to his neck or back.  The 
examiner noted that, when he got out of service in 1956, the 
veteran did not have back pain or neck pain.  

The veteran worked in construction for 35 years after leaving 
service.  The veteran reported that the back pain began to 
radiate down his left leg, and in 2000, he had surgery to 
relieve the pain in his leg.  The veteran had low back pain, 
which he describes as an ache, which limited him from 
lifting, carrying, bending and twisting.  The examiner found 
that the veteran had a chronic cervical and lumbar spine 
strain superimposed on degenerative changes confirmed by X-
rays.  The examiner opined that it was not at least as likely 
as not that the cold injury had caused any of his neck or 
back symptoms, as there was no evidence at all to support 
this finding.



Analysis:   Neck Injury and Back Injury

The Board finds that the veteran does not have residuals of a 
neck or back injury related to service.  The veteran asserted 
several theories for a link between his service and the 
claimed residuals of neck and back injuries.  The Board notes 
that the veteran testified regarding injuries incurred in 
service, and he submitted lay statements that supported his 
contention that he fell in service and had a lump on his back 
during service.  Service medical records, however, do not 
contain any evidence that the veteran sustained a back or 
neck injury or was diagnosed as having a back or neck 
disability during service.  Further, a separation examination 
did not note any such injuries.  

Although post-service treatment records indicate that the 
veteran has sought treatment for his neck and back, none of 
these records indicate that these injuries are related to the 
veteran's service.  None of these records note that the 
veteran had a lump on his back, including the October 1987 
treatment record which indicated that no evidence of a lesion 
on the veteran's back could be found.  Further, in the July 
2005 examination, the examiner found no evidence to support a 
connection between the veteran's claimed frostbite and his 
back and neck injuries.  Lastly, the Board notes that the 
veteran's claims for secondary-service connection fail 
because the claimed primary disability is not service-
connected; therefore, the veteran's claims that his neck 
disability is related to his back disability and that his 
back disability is related to his neck disability are denied.

Although the veteran contends that he has residuals of neck 
and back injuries related to service, he has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claims of service connection for residuals of neck 
and back injuries must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Cervicogenic Headaches

The veteran claims that he has cervicogenic or muscle 
contraction headaches related to service.  The Board notes 
that the October 2002 rating decision granted service 
connection for migraines, assigning a rating of 30 percent, 
but denied service connection for cervicogenic headaches. 

The service medical records indicate that the veteran sought 
treatment for headaches.  The veteran underwent a September 
2002 examination.  The medical doctor noted review of the 
veteran's claims file.  She found that the veteran had severe 
migraines that occurred one time per month.  She opined that 
he experienced these headaches during service.  The veteran 
had more frequent headaches that he said were due to severe 
shoulder and neck pain, and related them to the alleged neck 
injury in service.  She diagnosed cervicogenic 
headaches/muscle contraction headaches and noted that they 
occurred approximately nine times a year.  She opined that 
these headaches were not related to service.  

The veteran underwent a July 2005 examination.  The veteran 
asserted that his migraines now occurred twice a month and 
his cervicogenic headaches occurred almost daily.  The 
examiner did not provide another opinion regarding whether 
the veteran's cervicogenic headaches were related to service.

Analysis:  Cervicogenic Headaches

The Board finds that the veteran does not have 
cervicogenic/muscle contraction headaches related to service.  
The Board notes that the veteran's more mild, now daily 
headaches have been diagnosed as cervicogenic, or related to 
his neck tension.  The Board highlights, as found above, that 
the veteran's neck disability is not service connected, and 
therefore, headaches that are found to be secondary to a neck 
disability are not service connected.  Further, the examiner, 
in her September 2002 opinion, found that these headaches 
were not related to service.  

Although the veteran contends that his cervicogenic/muscle 
contraction headaches are related to service, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the veteran's claim of service connection for 
cervicogenic/muscle contraction headaches must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Factual Background:  Facial and Tongue Numbness

The veteran contends that he has facial and tongue numbness 
due to the extreme cold temperatures experienced while in 
Korea, that he asserted may have caused frostbite.  In his 
January 2005 testimony before a Decision Review Officer, the 
veteran stated that the numbness comes and goes, lasting for 
hours or a day.  He noted that he will burn his tongue and 
will not have realized it.  The veteran noted that the first 
time he noticed the numbness was after service, but 
approximately 30 or 40 years ago.

The veteran's service medical records do not indicate any 
treatment for or complaint of numbness in the face or tongue.  
Private medical records dated in 1986 note that intermittent 
numbness had developed in the tongue that fall followed by 
mild weakness in the right side of the face.

In a July 1, 2005 VA examination, the veteran related that he 
had frostbite to his nose and lips during service.  He noted 
that his nose had been numb for 20 years, and that his ears 
get cold easily, but were not numb.  The examiner noted that 
the veteran's nose was not discolored and that the skin of 
the veteran's ears and nose were intact.  In addition, there 
was no increased vascularity.

In a July 5, 2005 examination, the veteran related that he 
had mild numbness involving his nose and the area around his 
lips.  In addition, the veteran noticed burning and itching 
sensations in his cheeks after he touches them lightly.  At 
this time, he noted that these symptoms had been present 
since the mid 1960s.  The examiner noted that it was 
difficult to assess sensory changes objectively in the 
tongue, because of the veteran's beard and moustache.  The 
examiner found that the veteran had subjective mild sensory 
changes surrounding his mouth, nose and tongue.  In regard to 
the etiology of these sensory changes, the examiner found 
that he would have to resort to mere speculation.  He noted, 
however, that it seemed unlikely that the veteran would 
experience these symptoms years after exposure to frostbite, 
if cold weather was the precipitating cause of the symptoms.

Analysis:  Facial and Tongue Numbness

The Board finds that the veteran does not have facial 
numbness or tongue numbness related to service.  Although the 
Board acknowledges that the veteran was exposed to cold 
weather in Korea, there is no competent evidence linking the 
veteran's complaints of facial and tongue numbness to 
service.  Although the veteran sought treatment for other 
ailments, the veteran's service medical records do not 
contain any evidence of treatment for or complaint of facial 
numbness or tongue numbness.  

Further, the first medical evidence in the veteran's claims 
file indicating that the veteran had facial or tongue 
numbness is dated in 1986, more than 30 years after leaving 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In other 
words, this type of evidence is too remote to be causally 
linked.

Although the veteran contends that he has facial numbness and 
tongue numbness related to service, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claims of service connection for facial numbness 
and tongue numbness must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a back injury is denied.

Service connection for cervicogenic/muscle contraction 
headaches is denied.

Service connection for facial numbness is denied.

Service connection for tongue numbness is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


